UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
VALIDUS REINSURANCE, LTD.,          )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                Civil Action No. 13-0109 (ABJ)
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Defendant.        )
____________________________________)


                                 MEMORANDUM OPINION

       Plaintiff Validus Reinsurance, Ltd. filed this case against defendant United States of

America, alleging that the Internal Revenue Service (“the Service”) improperly assessed and

collected excise taxes on plaintiff’s foreign retrocession transactions pursuant to 26 U.S.C. §

4371 (2012). Plaintiff seeks to recover the full amount of the excise tax and related interest that

it paid in connection with the challenged 2006 tax assessment. Compl. at 5 [Dkt. # 1].

       The material facts in this case are undisputed, and the parties filed two joint statements of

undisputed material facts. Joint Statement of Undisputed Material Facts (“1st Joint SOF”) [Dkt.

# 15-1]; Addendum to Joint Statement of Undisputed Material Facts (“2d Joint SOF”) [Dkt.

# 17-1]. Both parties also filed cross-motions for summary judgment. Pl.’s Mot. for Summ. J.

[Dkt. # 15]; Def.’s Cross-Mot. for Summ. J. [Dkt. # 17]. Because the Court finds that the excise

tax assessed was not authorized by the statute, it will grant plaintiff’s motion for summary

judgment, and it will therefore deny defendant’s cross-motion for summary judgment.
                                           BACKGROUND

    I.      Statutory Background

         This case involves the taxation of a particular type of insurance transaction. In a direct

insurance transaction, a person or entity contracts with an insurance company to receive

protection against casualty loss or to obtain life insurance coverage. A reinsurance transaction

occurs when the insurance company that directly insured the person or entity buys insurance

from another insurance company (“the reinsurer”) to cover the risks associated with the direct

insurance policy. In other words, reinsurance is insurance for insurance companies, and it covers

an insurer in the event it is required to pay out funds under one or more of the direct insurance

policies that it has issued. 1

         A third type of insurance transaction – and the one that serves as the basis for the

challenged excise tax in this case – is called a retrocession. A retrocession is a form of

reinsurance one more step removed from the original direct insurance policy: it occurs when a

reinsurer buys insurance from yet another insurance company (“a retrocessionaire”) to protect

the reinsurer in the event it is required to pay claims under one or more of the reinsurance

policies that it has issued to the direct insurers.

         Section 4371 of title 26 of the U.S. Code aims to tax insurance transactions involving

policies issued by foreign insurers or reinsurers. 26 U.S.C. § 4371. Specifically, section 4371

provides:

                There is hereby imposed, on each policy of insurance . . . or policy of
                reinsurance issued by any foreign insurer or reinsurer, a tax at the
                following rates:


1       Reinsurance “serve[s] at least two purposes, protecting the primary insurer from
catastrophic loss, and allowing the primary insurer to sell more insurance than its own financial
capacity might otherwise permit.” Hartford Fire Ins. Co v. California, 509 U.S. 764, 773
(1993).
                                                      2
                (1) Casualty insurance and indemnity bonds.—4 cents on each dollar,
                    or fractional part thereof, of the premium paid on the policy of
                    casualty insurance or the indemnity bond, if issued to or for, or in the
                    name of, an insured as defined in section 4372(d);

                (2) Life insurance, sickness, and accident policies, and annuity
                    contracts.—1 cent on each dollar, or fractional part thereof, of the
                    premium paid on the policy of life, sickness, or accident insurance, or
                    annuity contract; and

                (3) Reinsurance.—1 cent on each dollar, or fractional part thereof, of the
                    premium paid on the policy of reinsurance covering any of the
                    contracts taxable under paragraph (1) or (2).

Id. § 4371(1)–(3).

         The statute defines the “policy of reinsurance” upon which the tax will be imposed as

“any policy or other instrument by whatever name called whereby a contract of reinsurance is

made, continued, or renewed against, or with respect to, any of the hazards, risks, losses, or

liabilities covered by contracts taxable under paragraph (1) or (2) of section 4371.”          Id.

§ 4372(f). It does not mention retrocessions.

         Generally, the party paying the premium – instead of the foreign insurer or reinsurer

receiving the premium payment – has the duty to remit the tax. See Treas. Reg. § 46.4374-1(c)

(2002). The tax owed is reportable by tax return. 26 U.S.C. § 4374.

   II.      Factual Background

         The following facts are taken from the parties’ two joint statements of undisputed,

material facts. Plaintiff Validus Reinsurance, Inc. is a Bermuda corporation that “is engaged in

the business of reinsurance.” 1st Joint SOF ¶¶ 1, 4. It sells reinsurance policies to other

insurance companies, offering “protection against, or compensation or indemnity for, the liability

of [that insurance company] to pay valid claims to its policyholders.” Id. ¶ 7.




                                                 3
       In an effort to protect itself, plaintiff “sometimes buys reinsurance for a portion of its

potential liabilities under the reinsurance contracts it sells.” Id. ¶ 8. These transactions are

called “retrocessions,” and they protect plaintiff ‘against the risk that [it] will have to make

payments to [other insurance companies] under its reinsurance agreements with those

companies.” Id. In 2006, plaintiff paid premiums on nine retrocession policies, and all the

retrocessionaires from whom plaintiff obtained insurance are considered “foreign reinsurers”

within the meaning of 26 U.S.C. § 4371. Id. ¶¶ 9–10.

       In February 2012, the Service first requested that plaintiff “consent to the assessment of

[an] Excise Tax . . . (totaling $326,340 for 2006).” Id. ¶ 16. Although the taxes were considered

over six years delinquent, the Service noted that it would not impose penalties because plaintiff

had a reasonable cause for its position of non-taxability. Id. Plaintiff paid the assessment in full,

plus the $109,040 later assessed in interest, and it then filed a claim for refund with the Service.

Id. ¶¶ 17–19. After six months and no action by the Service, plaintiff filed the instant cause of

action, seeking a refund of the excise tax and interest that it paid. Id. ¶ 21; Compl. at 5.

       Recognizing that this case presents a pure question of law, the parties have filed cross-

motions for summary judgment.

                                   STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 provides that summary judgment shall be granted “if

the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The party seeking summary

judgment bears the “initial responsibility of informing the district court of the basis for its

motion, and identifying those portions of the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, which it believes demonstrate the



                                                  4
absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(internal quotation marks omitted). To defeat summary judgment, the nonmoving party must

“designate specific facts showing that there is a genuine issue for trial.” Id. at 324 (internal

quotation marks omitted).

         The existence of a factual dispute is insufficient to preclude summary judgment.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). A dispute is “genuine” only if a

reasonable fact-finder could find for the nonmoving party; a fact is “material” only if it is

capable of affecting the outcome of the litigation. Id. at 248; Laningham v. U.S. Navy, 813 F.2d
1236, 1241 (D.C. Cir. 1987). In assessing a party’s motion, the court must “view the facts and

draw reasonable inferences ‘in the light most favorable to the party opposing the summary

judgment motion.’” Scott v. Harris, 550 U.S. 372, 378 (2007) (alterations omitted), quoting

United States v. Diebold, Inc., 369 U.S. 654, 655 (1962) (per curiam).

         In cases where there are cross-motions for summary judgment, “neither party waives the

right to a full trial on the merits by filing its own motion; each side concedes that no material

facts are at issue only for the purposes of its own motion.” Sherwood v. Wash. Post, 871 F.2d
1144, 1147 n.4 (D.C. Cir. 1989), quoting McKenzie v. Sawyer, 684 F.2d 62, 68 n.3 (D.C. Cir.

1982).

                                          ANALYSIS

         This case presents the straightforward question of whether 26 U.S.C. § 4371(3) imposes

an excise tax on retrocession insurance transactions. Plaintiff argues, among other things, that

the plain language of section 4371(3) does not apply beyond the first level of reinsurance

transactions. Pl.’s Mem. in Supp. of Pl.’s Mot. for Summ. J. (“Pl.’s Mem.”) at 9–12 [Dkt. # 15-

2]. Defendant maintains that Congress intended to impose a tax on any and all successive levels



                                                5
of insurance or reinsurance obtained from a foreign issuer. Def.’s Mem. in Supp. of Def.’s Mot.

for Summ. J. (“Def.’s Mem.”) at 16–19 [Dkt. # 17-2]. Both parties also raise arguments relating

to whether Congress intended to impose the excise tax extraterritorially and to Executive Branch

enforcement policies regarding the excise tax, as well as whether imposing the tax on plaintiff

comports with international law and the Due Process Clause of the Fifth Amendment. See

generally Pl.’s Mem.; Def.’s Mem. Because the Court finds that the plain language of section

4371(3) does not impose an excise tax on retrocession insurance transactions, and plaintiff is

entitled to summary judgment, it need not address the parties’ additional arguments. 2

       Section 4371 is the active taxing provision that imposes an excise tax on a variety of

insurance transactions that involve a foreign insurer or reinsurer. It is undisputed that the Service

invoked section 4371(3) to impose an excise tax on retrocession transactions in which plaintiff

purchased insurance to cover policies of reinsurance that it issued. Defendant justifies the

imposition of the tax under section 4371(3) by taking the position that all policies of reinsurance

– regardless of contractual risk they cover – may be taxed under this subsection. But this

position cannot be squared with the plain language of the statute.

       “When faced with a question of statutory interpretation, a court first must look to the

language of the act itself.” Higgins v. Marshall, 584 F.2d 1035, 1037 (D.C. Cir. 1978), citing

Caminetti v. United States, 242 U.S. 470, 485 (1917).          Absent a persuasive reason to the

contrary, courts give the plain language of an enactment their ordinary meaning. Id. And the



2       Defendant devotes part of its cross-motion for summary judgment to the argument that
plaintiff bears the burden to establish the incorrectness of the tax assessed, and that plaintiff has
not met that burden in this case because it did not put forth evidence regarding its retrocession
contracts. Def.’s Mem. at 5–7, 26. The Court is not persuaded by this argument. As addressed
more fully below, section 4371(3) does not impose a tax on retrocession insurance transactions
and defendant has admitted in the joint statement of facts that the challenged excise tax relates
solely to retrocession transactions. See 1st Joint SOF ¶¶ 9, 15.
                                                 6
plain language of section 4371(3) forecloses defendant’s argument that the Service properly

assessed an excise tax on plaintiff’s retrocession transactions.

       Section 4371(3) contains a clear internal limitation on its application to reinsurance

policies: the excise tax provision applies to “premium[s] paid on the policy of reinsurance

covering any of the contracts taxable under paragraph (1) or (2).”         26 U.S.C. § 4371(3)

(emphasis added). The contracts taxable under paragraphs (1) are contracts for “[c]asualty

insurance and indemnity bonds,” id. § 4371(1), and the contracts taxable under paragraph (2) are

contracts for “[l]ife insurance, sickness, and accident policies, and annuity contracts.” Id. §

4371(2). A policy of reinsurance guarding against risk assumed by contracting to provide

reinsurance is therefore outside the scope of section 4371(3) and not subject to the tax imposed

on reinsurance contracts in that provision.

       The challenged excise taxes in this case were imposed upon premiums paid on policies of

reinsurance that plaintiff purchased to cover the risks associated with its own reinsurance

contracts. See 1st Joint SOF ¶¶ 8, 14–16. These second-level reinsurance policies do not cover

casualty insurance, indemnity bonds, life insurance, sickness or accident insurance, or annuity

contracts. Consequently, the transactions giving rise to the challenged tax assessment do not fall

within the plain language of section 4371: they are not “premium[s] paid on the policy of

reinsurance covering any of the contracts taxable under paragraph (1) or (2)” because the

premiums paid only provide coverage for a contract that was taxable under paragraph (3). 26

U.S.C. § 4371(3).

       Neither the introductory language in section 4371 nor the definition of “policy of

reinsurance” contained in section 4372(f) warrant a different conclusion. It is true that section

4371 states that an excise tax is to be imposed “on each policy of insurance . . . or policy of



                                                  7
reinsurance,” id. § 4371, but those words are specifically defined in the statute in a manner that

excludes the policies involved here. Section 4372(f) defines the term “policy of reinsurance” to

be limited to contracts of reinsurance that are “made, continued, or renewed against, or with

respect to, any of the hazards, risks, losses, or liabilities covered by contracts taxable under

paragraph (1) or (2) of section 4371.” Id. § 4372(f). Furthermore, the statute only sets forth a

rate for premiums paid on policies that cover “contracts taxable under paragraph (1) or (2).” 3 Id.

§ 4371(3).   Thus, both the active taxing provision and the definition of “policy of reinsurance”

explicitly restrict section 4371(3)’s application to transactions where the reinsurance purchased

covers contractually assumed risks described in paragraph (1) or (2) of section 4371, and not

those described in paragraph (3). 4 If the Court is bound to follow the plain language of the

statute when Congress expresses its intention once, surely it is bound to take heed when

Congress does it twice.

       Defendant argues that Congress would have created an exemption for retrocessions if it

did not intend to tax them under section 4371(3) and that imposition of an excise tax on

plaintiff’s foreign retrocession transaction is necessary to fulfill the purpose of section 4371,



3       This raises the question: if the Service is correct that retrocessions are taxable under this
provision, what is the rate supposed to be? The lack of a provision setting rates for retrocessions
reinforces the Court’s conclusion.

4       In 2008, the Service issued Revenue Ruling 2008-15, which addressed two issues, the
most pertinent of which dealt with whether section 4371(3) applies where both parties to the
transaction are foreign entities. Rev. Rul. 2008-15, 2008-12 I.R.B. 633. The ruling did not
squarely address the issue presented in this case, but it assumed that retrocessions are taxable
under section 4371. This assumption is not entitled to here. In this Circuit, courts “accord
[revenue] rulings with Skidmore deference-that is, they are ‘entitled to respect’ to the extent they
‘have the power to persuade.’” Del Commercial Props., Inc. v. Comm’r of Internal Revenue
Serv., 251 F.3d 210, 214 (D.C. Cir. 2001). But courts will not defer when a ruling contrasts with
clear statutory language. Nat’l R.R. Passenger Corp. v. United States, 338 F. Supp. 2d 22, 28 n.6
(D.D.C. 2004) (“The Court is unpersuaded by the reasoning in Revenue Ruling 79-404, which
cannot overrule a clear statutory requirement.”).
                                                  8
which was to level the playing field between foreign (re)insurers who were not subject to tax and

domestic (re)insurers who must pay income tax. As to the first argument, the Court cannot

divine any intention from the mere absence of an exemption, particularly when Congress spoke

so clearly about what it did intend to cover.        And while it may be correct that taxing

retrocessions would be consistent with the purpose underlying the legislation, it is not up to this

Court to rewrite the statute to accomplish that goal.    Carcieri v. Salazar, 555 U.S. 379, 387

(2009) (“If [a statute is unambiguous], we must apply the statute according to its terms.”). If

Congress is dissatisfied with the gap in this provision, and it wishes to tax plaintiff’s foreign

retrocession transactions, Congress itself must make the legislative change.

        Once this Court concludes that 26 U.S.C. § 4371(3) does not apply to retrocessions, it

immediately follows that plaintiff is entitled to summary judgment. The facts in this case are

undisputed, and they demonstrate that the challenged transactions all relate to retrocession

agreements between plaintiff and nine other entities. Thus, the Court concludes that the Service

erred in assessing an excise tax on plaintiff’s 2006 retrocession transactions, and plaintiff is

entitled to a tax refund in this case. 5




5       Defendant relies too heavily on United States v. Northumberland Ins. Co., 521 F. Supp.
70 (D.N.J. 1981). Putting aside that the case is not binding on this Court, the Northumberland
court was not presented with, nor did the parties appear to address, the question of whether
retrocessions are taxable under section 4371(3). See id. Instead, the case dealt with whether an
entity must fit the definition of an “insured” under section 4372 in order to be subject to an
excise tax under section 4371(3), and that issue has no bearing on this case.

                                                9
                                        CONCLUSION

       For the reasons stated above, the Court finds that 26 U.S.C. § 4371 does not impose an

excise tax on retrocession insurance transactions. 6 It will therefore grant plaintiff’s motion for

summary judgment and deny defendant’s cross-motion for summary judgment. Plaintiff is

entitled to a refund of the excise tax and related interest that it previously paid for the four

calendar quarters during 2006. A separate order will issue.




                                             AMY BERMAN JACKSON
                                             United States District Judge

DATE: February 5, 2014




6      This decision is in no way predicated on plaintiff’s argument that Congress did not intend
and does not have the power to tax purely foreign-to-foreign insurance transactions.
                                                10